Citation Nr: 0410564	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 1943 
to November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In December 2003, the veteran and his wife appeared before the 
undersigned Veterans Law Judge and gave testimony in support of 
his claim.  At that time, the veteran also withdrew the issue of 
entitlement to separate compensable evaluations for tinnitus.  In 
addition, during the course of the hearing, the issue of 
entitlement to service connection for post-traumatic stress 
disorder arose.  That matter is referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claim.   

2.  A right knee disability was not shown to be present in service 
or for many years thereafter, and any current right knee 
disability is not causally related to the veteran's active service 
or any incident therein.

CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 
5103A, 5107), which applies to all pending claims for VA benefits, 
and which provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by the 
VA.  

First, the VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 
5102 and 5103).  Second, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate his or her claims.  
See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments 
were effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. §3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  See 66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") indicated that VCAA notice must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, No. 01-944, 
slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  The Court noted, 
however, that the statutory purpose was to ensure adequate notice 
at a time when a claimant "...often has not yet identified the 
evidence and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in that 
particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 38 
U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record that is 
necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
3.  Notice of the information and evidence the claimant is 
expected to provide; and,
4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty to 
assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that discussions as contained in the 
rating decisions, in the subsequent statement of the case, and 
supplemental statements of the case, in addition to correspondence 
to the appellant, have provided him with sufficient information 
regarding the applicable regulations and the evidence necessary to 
substantiate his claim.  In addition, in April 2002, prior to the 
initial RO rating action denying the veteran's claim, the RO 
forwarded a letter to the veteran informing him about the VCAA and 
the duties that were established for VA.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004.   

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes the veteran's service 
medical records, VA outpatient treatment records and VA 
examination reports, including a recent a VA orthopedic 
examination of the veteran.  The Board is not aware of any 
additional relevant evidence, which is available in connection 
with the issue on appeal, and concludes that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the appellant's claim.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute and regulations is not necessary, and 
reviewing the claims without remanding is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, in the April 2002 letter sent to the veteran from the 
RO, the veteran was informed that he should send any additional 
information within 30 days.  A recent court decision held that VA 
must wait one year before denying a claim.  See Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans Affairs 
(PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make decisions 
on all claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this claim.  

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even though 
there is no official record of such incurrence or aggravation.  
Every reasonable doubt shall be resolved in favor of the veteran. 
38 U.S.C.A. § 1154(b) West 2002); 38 C.F.R. § 3.304(d) (2003).

VA shall consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran claims that his current right knee disability was 
incurred in service as a result of an injury he sustained while 
flying a mission in Germany.  He states that his plane went down 
and he sustained shrapnel to the legs.  His contentions have been 
noted in his statements and in his hearing testimony as well as 
the testimony of his wife.  

The veteran's service medical records show no complaint, diagnosis 
or treatment for a right knee problem.  His October 1945 
separation examination report shows his bones, joints, and muscles 
to be normal.  

On VA examination in October 1946, the veteran had no right knee 
complaints, and no right knee problem was diagnosed.  On VA 
examination in October 1949, the veteran complained of right knee 
pain and swelling.  Examination showed no right knee tenderness, 
no loss of motion, no redness and no swelling.  The examiner 
diagnosed, right knee, no evidence of arthritis or bursitis.  

The veteran was examined by VA in May 2002.  He complained of pain 
in both knees and stated that he had injured both knees in October 
1944 when he crash landed his plane and sustained shrapnel 
injuries to both knees.  The examiner noted that the claims file 
had been reviewed.  Examination showed no effusion or deformity, 
no tenderness on the joint lines or on pressure over the knee.  
Flexion was to 140 degrees.  X-rays were noted to show no obvious 
acute bony or articular abnormality.  The examiner noted that 
there was evidence of biparte patella, bilateral.  

In this case, the Board notes that the veteran was treated in 
service for left knee complaints.  He was treated for swelling of 
the left knee in December 1943, and he sustained a flak wound to 
the left knee in October 1944.   However, the service records do 
not show treatment for any right knee disorder.  Thus, service 
records are silent for a right knee disability during active duty.  
While the veteran complained of right knee pain in 1949, no right 
knee disorder was diagnosed.  The pertinent postservice medical 
evidence is silent for any diagnosed right knee disability for 
more than 50 years.  The May 2002 VA examination found bipartite 
patella, bilateral.  Absent a showing of inservice treatment to 
which any current disorder could be related, service connection 
cannot be granted.  Accordingly, the probative and competent 
medical evidence fails to demonstrate an etiologic link or nexus 
between any currently diagnosed right knee disability and any 
incident of the veteran's service.  

The veteran's bare opinion, as a layperson, is of no probative 
value in light of the requirement for medical evidence linking a 
currently diagnosed right knee disability with his period of 
active service. The CAVC has held that lay assertions of medical 
causation do not constitute competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

The Board has considered the veteran's claim that under 38 U.S.C.A 
§ 1154(b) service connection is warranted.  The Board notes that 
while the veteran was treated for a wound to the left knee, there 
is nothing to show that his right knee was involved.  The clinical 
records from his treatment in Switzerland are not available for 
review; however, given that there is no indication in the record, 
including the service separation examination and the VA 
examination shortly after discharge that the veteran had an injury 
to his right knee or any right knee complaints, the evidence does 
not tend to support his contentions of a right knee injury in 
service.  In addition, as to his argument that he should be given 
another VA examination so that the examiner can offer an opinion 
regarding a nexus, the Board notes that there is no service 
treatment or occurrence that the examiner could link with any 
current right knee disability.  Thus remanding the claim to the RO 
for an examination is not warranted.   

After considering all of the evidence of record, the Board must 
conclude that the preponderance of the evidence is against the 
veteran's claim of service connection for a right knee disability.  


ORDER

Service connection for a right knee disability is denied. 




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



